Celebrezze, C. J.,
dissenting. I must respectfully dissent from today’s decision which fashions a tax exemption that I am unable to find in my copy of R. C. 5709.21. With one judicial body blow, the majority eviscerates fundamental principles of Ohio tax law, the doctrine of stare decisis and the explicit language of R. C. 5709.21.
Initially, it is imperative to note that the taxpayer’s vapor adsorption system recovers hydrocarbons which are, in turn, reused in the production process, thus effecting a sizeable cost-savings for the taxpayer, which is commendable, but not the objective of this tax exemption.
R. C. 5709.21 unambiguously sets forth a two-step process for the issuance of an air pollution control certificate. First, the Tax Commissioner must find that the equipment (1) was designed primarily for the control of air pollution; (2) is suitable and reasonably adequate for air pollution control; and (3) is intended for the control of air pollution.
Once the foregoing first hurdle is cleared, the taxpayer must then meet the second statutory prerequisite, which permits an exemption only for the equipment which is used exclusively for air pollution control.
In determining whether this taxpayer qualifies for the exemption, the court should be guided by time-tested principles of statutory construction, in general, and prior decisions construing R. C. 5709.21, in particular.
It has been a fundamental principle of Ohio tax law that exemption statutes are strictly construed against the person seeking the exemption. National Tube Co. v. Glander (1952), 157 Ohio St. 2d 407, paragraph two of the syllabus. Moreover, this court has consistently refused to grant tax relief when such relief is not expressly provided for in a statute. See, generally, Westinghouse v. Lindley (1979), 58 Ohio St. 2d 137; Beckwith & Assoc. v. Kosydar (1977), 49 Ohio St. 2d 277. Today’s decision undermines the aforementioned principles, which have long provided practical guidance to members of the tax bar in advising their clients.
*99Nothing in this court’s prior decisions interpreting R. C. 5709.21 suggests the result reached by the majority. Indeed, in view of the recent decisions, Timken Co. v. Lindley (1980), 64 Ohio St. 2d 224, and Sun Oil Co. v. Lindley (1978), 56 Ohio St. 2d 313, cases in which this court so lately and decisively construed the precise issue in the case sub judice, it might be observed that the majority opinion is reminiscent of an O. Henry short story in that it ends with a surprise.
In Sun Oil Co. v. Lindley, supra, at page 316, the court ruled:
“Thus, this court has generally disallowed a tax exemption when property required to be ‘used exclusively for charitable purposes,’ under R. C. 5709.12, serves both a charitable purpose and an incidental private one* (see, e.g., Philada Home Fund v. Bd. of Tax Appeals [1966], 5 Ohio St. 2d 135, 214 N.E. 2d 431) or when public property required by statute to be ‘used exclusively for a public purpose,’ pursuant to R. C. 5709.08, is found to serve public and private objectives. See, e.g., Dayton v. Roderer (1977), 50 Ohio St. 2d 159, 363 N.E. 2d 740; Cleveland v. Perk (1972), 29 Ohio St. 2d 161, 280 N.E. 2d 653, citing at page 166: Carney v. Cleveland (1962), 173 Ohio St. 56, 180 N.E. 2d 14; Troy v. Board (1954), 160 Ohio St. 451, 116 N.E. 2d 725; Division v. Board (1948), 149 Ohio St. 33, 77 N.E. 2d 242; and Cincinnati College v. State (1850), 19 Ohio 110 * * *
Most importantly, for purposes of the case at bar, this court, at pages 316-317, specifically decided that:
“***R. C. 5709.21, which exempts from taxation personal property ‘***used exclusively for air***pollution control,’ does not permit exemption of property which serves a pollution control purpose and also provides an incidental function which benefits the taxpayer’s production processes.”
This approach was unequivocally accepted in Timken Co. *100v. Lindley, supra, paragraph one of the syllabus. See, also, Transue & Williams, Inc., v. Lindley (1978), 54 Ohio St. 2d 351.
Applying the plain meaning of R. C. 5709.21 and controlling Ohio precedent to the White Rubber Co., it is immediately evident that this taxpayer is not entitled to a tax exemption. The taxpayer’s vapor adsorption system effects a savings of $206 per day. At a yearly savings of approximately $62,000, based on a 300-day year, the taxpayer will recoup the cost of installing this equipment in a few short years. R. C. 5709.21 was specifically designed to give taxpayers an exemption for bona-fide air pollution control equipment which is used exclusively for air pollution control. R. C. 5709.21 was not intended to put private corporations on the public dole by underwriting resource recovery ventures.
Yet, the majority opinion, under the cloak of judicial review, invades the province of the General Assembly. The use of tax exemptions as a means of improving our environment is a device that I enthusiastically support. To me, however, it makes more sense to leave the formulation of tax and environmental policy to the General Assembly, which not only has the expertise and staff, but also, the constitutional duty to map strategy in these areas. I submit that the court’s decision, given the philosophy of judicial review which it embodies, is, in the long run, a threat to environmental clean-up efforts. Today’s judicial philosophy which creates an exemption can just as easily become tomorrow’s judicial philosophy which nullifies environmentally-designed tax laws.
The lines of judicial interpretation and judicial legislation have not always been parallel, but today’s decision coalesces them.

“The General Assembly defined the meaning of the term ‘used exclusively for charitable or public purposes’ in R. C. 5709.121, effective October 24,1969. All pertinent prior inconsistent interpretations of the phrase have yielded to this legislative mandate. Galvin v. Masonic Toledo Trust (1973), 34 Ohio St. 2d 157, 296 N.E. 2d 542. However, no such guidance has been provided for us in the field of air pollution control equipment. Apparently, in this case, the General Assembly intended that ‘exclusively’ should mean ‘exclusively.’ ” (Footnote sic.)